Filed 10/24/22 P. v. Nunez CA2/2
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 THE PEOPLE,                                                            B299065

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. YA068856)
           v.
                                                                        OPINION ON REMAND
 DANIEL ISIDRO NUNEZ,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County. Hector M. Guzman, Judge. Reversed and
remanded with directions.
      Edward J. Haggerty, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Ryan M. Smith, Deputy Attorney
General, for Plaintiff and Respondent.
                _________________________________
       Daniel Isidro Nunez appealed the summary denial of his
petition for resentencing under Penal Code 1 section 1172.6.2 In a
published decision filed November 3, 2020, we affirmed, holding
that the superior court may, without the appointment of counsel,
summarily deny a section 1172.6 petition at the initial prima
facie review on the ground that a defendant convicted of murder
with a felony-murder special-circumstance finding (§ 190.2, subd.
(a)(17)) is not, as a matter of law, eligible for resentencing under
section 1172.6. (People v. Nunez (Nov. 3, 2020, B299065)
(Nunez).) We further held that a section 1172.6 petition is not a
vehicle for challenging, under our Supreme Court’s decisions in
People v. Banks (2015) 61 Cal.4th 788 and People v. Clark (2016)
63 Cal.4th 522, a murder conviction by attacking the jury’s prior
factual finding that the defendant was a major participant who
acted with reckless indifference to human life. (Nunez, supra,
B299065.)
       The California Supreme Court granted review and deferred
further action pending consideration and disposition of related
issues in People v. Lewis, S260598, and People v. Strong,
S266606. On September 28, 2022, the California Supreme Court
transferred the case back to this court with directions to vacate
our prior decision and reconsider in light of People v. Strong
(2022) 13 Cal.5th 698 (Strong) and People v. Lewis (2021) 11
Cal.5th 952 (Lewis). The previously published opinion (Nunez,
supra, B200065) was ordered depublished.


      1   Undesignated statutory references are to the Penal Code.
      2  Effective June 30, 2022, Penal Code section 1170.95 was
renumbered section 1172.6, with no change in text. (Stats. 2022,
ch. 58, § 10.)




                                  2
                           DISCUSSION
       The Attorney General acknowledges that respondent’s
previous arguments in Nunez were the same arguments
presented to, and rejected by, the high court in Strong. For this
reason, respondent concedes the matter should be remanded for
the trial court to issue an order to show cause and conduct an
evidentiary hearing wherein relief should be denied if the
prosecution proves “beyond a reasonable doubt, that the
petitioner is guilty of murder or attempted murder under
California law as amended by the changes to Section 188 or 189
made effective January 1, 2019.” (§ 1172.6, subd. (d)(3).)
       We agree. Upon reconsideration of the cause in light of
Strong, supra, 13 Cal.5th 698, and Lewis, supra, 11 Cal.5th 952,
we conclude that the superior court erred in failing to appoint
counsel and summarily denying appellant’s petition under section
1172.6. We therefore remand the matter for appointment of
counsel, the issuance of an order to show cause, and further
proceedings in accordance with section 1172.6, subdivision (d).




                                3
                           DISPOSITION
       It is ordered that the previous opinion and decision filed in
this case on November 3, 2020, is vacated. The matter is
remanded for appointment of counsel, the issuance of an order to
show cause, and further proceedings in accordance with Penal
Code section 1172.6, subdivision (d).
       NOT TO BE PUBLISHED.




                                     LUI, P. J.
We concur:




      ASHMANN-GERST, J.




      CHAVEZ, J.




                                 4